Citation Nr: 1700484	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-49 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disability.  
			
4.  Entitlement to a compensable evaluation for a service-connected skin disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to August 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in June 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously before the Board in June 2014.  The Board remanded the Veteran's claim in order to provide him with a copy of the most recent issued supplemental statement of the case (SSOC) and allow him an opportunity to respond.  As the Veteran had been recently incarcerated, the RO was instructed to mail the SSOC to the Veteran's new address and provide a copy to the Veteran's mother as requested by the his representative in a May 2013 letter.  Subsequent to the June 2014 Board remand the January 2016 SSOC was mailed to the Veteran at an incorrect address and was therefore returned as undeliverable.  As such, the Veteran has not received a copy of the January 2016 SSOC.  Additionally, the Veteran's mother was never provided with a copy of the SSOC.  As such, the Veteran's claims must be remanded in order to provide the Veteran and his mother with copies of the January 2016 SSOC so that he is provided with an opportunity to respond.  

The Veteran's claim for entitlement to service connection for an acquired psychiatric disability was remanded by the Board in June 2014 in order to obtain a VA examination which addressed whether the Veteran's acquired psychiatric disability was etiologically related to his active service.  The examiner was requested to specifically address the Veteran's lay statements indicating he had a breakdown during his active service due to seeing his friend go overboard.  

In response to the Board remand the Veteran was provided with a December 2015 VA examination.  The examiner noted the Veteran had been previously diagnosed with schizoaffective disorder and other substance disorders which were in remission in a controlled setting due to his incarceration.  The Veteran reported emotional abuse from an aunt as a child.  The Veteran also noted having behavioral and academic problems as a child to include frequent fights in school.  The Veteran reported he began drinking and sniffing glue as a teen.  The Veteran indicated he drank during his active service, missed the ship several times, and refused to wear black socks.  The examiner noted that the Veteran's military personnel records showed repeated discipline for drinking.  The Veteran reported that he was seen by a psychiatrist during his active service due to his drinking.  The examiner noted that he found the Veteran credible.  The examiner found that the Veteran's service treatment records (STRs) were negative for treatment for complaints of a psychiatric disability. 

The examiner concluded that the Veteran's psychiatric disability was less likely than not etiologically related to his active service.  The examiner's provided rationale was that the Veteran's STRs did not contain any mention of complaints of, or treatment for, an acquired psychiatric disability.  The examiner noted that the Veteran did not mention having a breakdown in service and the Veteran's STRs did not contain any notation of a breakdown.  As such, the examiner concluded "[g]iven that would be a central issue to his claim, it is unsupported that he did not raise it during the examination."  

The Board finds the opinion provided by the December 2015 VA examiner to be inadequate.  The VA examiner did not adequately address the Veteran's lay statements detailing an in-service breakdown and seemingly dismissed these statements impermissibly on the basis of the Veteran's failure to report psychiatric symptoms during his active service.  Moreover, the examiner did not address the Veteran's lay statements that he did hear voices during his active service but did not report them.  The examiner also failed to address the Veteran's January 2003 statement that the handling of nuclear weapons caused his "nerves to go bad" which caused him to start drinking in order to calm his anxiety.  Therefore, a remand is required to obtain an addendum opinion which provides an adequate nexus opinion. 

Moreover, the Board notes the Veteran's claims file contains some notations of psychiatric symptoms prior to his active duty service.  In an April 2008 Social Security Administration (SSA) record the Veteran reported hearing voices and seeing visions since age 10.  In a June 2008 SSA record the Veteran reported hearing voices and having nightmares since age six.  The December 2015 VA examiner noted that the Veteran reported behavioral problems as a child as well as emotional abuse from an aunt.  Therefore, an addendum opinion is required in order to determine if the Veteran had a preexisting psychiatric disability which was aggravated by his active service.    

In response to the June 2014 Board remand the Veteran was provided with a December 2015 VA examination in connection with his claim for a compensable rating for his service-connected skin disability.  The VA examiner was instructed to comment on whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, to note the total duration of such use.  The examiner noted that the Veteran used lubri-skin lotion and hydrocortisone when having a flare-up.  However, the examiner did not explicitly state whether the Veteran was using systemic therapy such as corticosteroids or other immunosuppressive drugs as requested by the Board remand.  Thus, an additional remand is required in order to obtain an addendum VA opinion which explicitly addresses whether the Veteran is using systemic therapy.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who examined the Veteran in December 2015 in connection with his claim for service connection for an acquired psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disability that existed prior to his entry onto active duty?

The examiner should consider and discuss as necessary the following:

(i)  An April 2008 SSA record on which the Veteran reported hearing voices and seeing visions since age 10;

(ii)  A June 2008 SSA record on which the Veteran reported hearing voices and having nightmares since age six; and 

(iii)  The December 2015 VA examination noting that the Veteran reported behavioral problems as a child as well as experiencing emotional abuse from an aunt.  

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?
      
The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of acquired psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that any acquired psychiatric disability is etiologically related to the Veteran's active service? 

The examiner should consider and discuss as necessary the Veteran's lay statements detailing an in-service breakdown and the handling of nuclear weapons causing his nerves to go bad.  

If the December 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  The AOJ must contact the VA examiner who examined the Veteran in December 2015 in connection with his claim for a compensable rating for his service-connected skin disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, the total duration of such use must be noted.  

If the December 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the development requested above has been completed to the extent possible and after conducting any additional development, the AOJ should review the record and adjudicate the Veteran's claims.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.  It is again noted that the Veteran is incarcerated and his new address has been associated with the claims file.  The SSOC therefore, if issued, should be mailed to the Veteran at the Texas Department of Criminal Justice address in Navasota, Texas.  A copy should also be sent to the Veteran's mother, at the address included as part of the above-mentioned May 2013 letter from the Veteran's representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




